Title: To Benjamin Franklin from Dubuysson, 29 November 1781
From: Dubuysson des Aix, Charles-François, chevalier
To: Franklin, Benjamin


Monsieur
Versailles le 29 novembre 1781
Permettez moi d’avoir l’honneur d’adresser à votre Excellence un mémoire pour M. le Marquis de Segur. Messieurs Le Duc Dayen et le Prince de poix ont déja parlé en ma faveur; Mme La Marquise de la fayette doit aussi en parler aujourdhui. Ils sont tous d’avis que si votre Excellence veut bien appuyer leur demande, cela ne souffrira aucune difficulté. Les Bontés distinguées dont le Congrès et l’Etat de la caroline ont bien voulu m’honorer, ainsi que les blessures que j’ai, m’engagent a vous demander cette faveur.
D’ailleurs le congres, en me donnant des lettres pour le Mis. de Castries et de Ségur, a consideré que ce seroit les forcer de recompenser mes Services en Amérique, persuadé que les Ministres de france Sentiroit tout le fruit d’une pareille recommandation, puisque je suis le seul a qui il a deferé cet honneur. Il est donc de mon intéret personnel, ainsi que de celui du congrès de leur en faire Sentir tout le prix. Trouvez donc bon que je prie votre Excellence d’appuyer ma demande.
J’ai lhonneur d’etre avec un très profond respect de votre Excellence Le très humble et tres Obéissant Serviteur
Le Chr. Dubuysson
 
Notation: Dubuisson le Chr. 29. Nov. 1781.
